United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 August 21, 2007

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 06-10625
                           Summary Calendar


SONYA L. CHAPMAN,

                                      Plaintiff-Appellant,

versus

STATE OF TEXAS,

                                      Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 3:05-CV-1997
                       --------------------

Before JOLLY, DENNIS and PRADO, Circuit Judges.

PER CURIAM:*

     Sonya L. Chapman is appealing the district court’s dismissal

of her pro se 42 U.S.C. § 1983 complaint as frivolous and for

failure to state a claim pursuant to 28 U.S.C. § 1915(e)

(2)(B)(i), (ii).    Chapman argues that the district court abused

its discretion in dismissing her complaint without allowing her

to amend to add defendants and to make a more definite statement

of her claims.

     The court reviews a determination that a complaint is

frivolous under § 1915(e)(2)(B)(i) for abuse of discretion.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-10625
                                 -2-

Newsome v. E.E.O.C., 301 F.3d 227, 231 (5th Cir. 2002). A

dismissal under § 1915(e)(2)(B)(ii) for failure to state a claim

upon which relief can be granted is reviewed under the same de

novo standard as a dismissal under FED. R. CIV. P. 12(b)(6).

Siglar v. Hightower, 112 F.3d 191, 193 (5th Cir. 1997).

      Chapman was entitled to file one amendment to her complaint

before a responsive pleading was served.   FED. R. CIV. P. 15(a).

The district court abused its discretion in dismissing the

complaint without allowing the amendment to be filed and

considering its validity.   See Bass v. Parkwood Hospital, 180

F.3d 234, 241 (5th Cir. 1999); Aguilar v. Texas Dep’t of Criminal

Justice, 160 F.3d 1052, 1053 (5th Cir. 1998).

     The dismissal of the complaint against the State of Texas

based on Eleventh Amendment immunity is affirmed.   The judgment

of the district court is vacated insofar as the district court

denied Chapman the opportunity to amend her complaint, and the

case is remanded to the district court for further consideration.

     AFFIRMED IN PART, VACATED IN PART AND REMANDED.